DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Claim Objections
Claims 1-17 are objected to because of the following informalities: Claim 1 in line 2, claim 2 in line 1, claim 3 in line 1, claim 8 in line 1, and claim 9 in line 1 recite “strained”, which is a misspelling of “strain”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8-9 and 15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 8 recites the limitation “wherein the strained-hardened polymer has a molecular weight (Mn) of at least 50,000 g/mol” in lines 1-2, which fails to further limit the subject matter of the claim upon which it depends, and fails to include all the limitations of the claim upon which it depends. This is because claim 8 does not require an upper limit for the molecular weight, and claim 1 recites the limitation “wherein the molecular weight (Mn) of the strained-hardened polymer is 5,000 to 500,000 g/mol” in lines 2-3, which requires the upper limit of the molecular weight to be 500,000 g/mol.
Claim 9 recites the limitation “wherein the strained-hardened polymer has a molecular weight (Mn) of at least 100,000 g/mol” in lines 1-2, which fails to further limit the subject matter of the claim upon which it depends, and fails to include all the limitations of the claim upon which it depends. This is because claim 9 does not require an upper limit for the molecular weight, and claim 1 recites the limitation “wherein the molecular weight (Mn) of the strained-hardened polymer is 5,000 to 500,000 g/mol” in lines 2-3, which requires the upper limit of the molecular weight to be 500,000 g/mol.
Claim 15 recites the limitation “wherein the elastic modulus is less than or equal to 350 MPa” in lines 1-2, which fails to further limit the subject matter of the claim upon which it depends, and fails to include all the limitations of the claim upon which it depends. This is because claim 15 does not require a lower limit of the elastic modulus, and claim 14 recites the limitation “wherein the strain-hardened polymer has an elastic modulus of 15 MPa or greater” in lines 1-2, which requires a lower limit of 15 MPa for the elastic modulus. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Coates et al. (US 2017/0335061 A1) in view of Coates et al. (WO 2017/205774 A1).
Regarding claims 1 and 8, Coates ‘061 teaches polymers comprising one or more isotactic polyether groups [0010], wherein the polymers are isotactic poly(propylene oxide) [0034, 0035], wherein the Mn of the polymer is from 500 to 500,000 g/mol [0010], wherein the polymers are semicrystalline [0012], which reads on a polymer comprising a plurality of isotactic polypropylene oxide units and one or more crystalline domains, wherein the molecular weight (Mn) of the polymer is 500 to 500,000 g/mol.
Coates ‘061 does not teach with sufficient specificity wherein the molecular weight (Mn) of the polymer is 5,000 to 500,000 g/mol, wherein the strained-hardened polymer has a molecular weight (Mn) of at least 50,000 g/mol. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select the Mn of Coates ‘061’s polymers to be 50,000 to 500,000 g/mol, 50,000 to 250,000 g/mol, or 50,000 to 100,000 g/mol, which would read on wherein the molecular weight (Mn) of the polymer is 50,000 to 500,000 g/mol, 50,000 to 250,000 g/mol, or 50,000 to 100,000 g/mol as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for providing a Mn that is suitable for Coates ‘061’s polymer because Coates ‘061 teaches that the Mn of the polymer is from 500 to 500,000 g/mol [0010], or that the Mn of the polymer is in the range of 50,000 to 500,000, 50,000 to 250,000, or 50,000 to 100,000 g/mol [0052].
Coates ‘061 does not teach that the polymer is a strain-hardened polymer. However, Coates ‘774 teaches that pure ziPP and PE display strain hardening when pulled in tension at room temperature [00130], wherein the ziPP is semicrystalline isotactic polypropylene, the PE is semicrystalline polyethylene, and they are present in a semicrystalline multiblock copolymer [0013], wherein the semicrystalline multiblock copolymer has a molecular weight of at least 40 kg/mol [0055]. Coates ‘061 and Coates ‘774 are analogous art because both references are in the same field of endeavor of a polymer comprising a plurality of isotactic units and one or more crystalline domains, wherein the molecular weight (Mn) of the polymer is optionally at least 40,000 g/mol. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to pull in tension at room temperature Coates ‘061’s polymers comprising one or more isotactic polyether groups, such that Coates ‘061’s polymers display strain hardening, as suggested by Coates ‘774, which would read on wherein the polymer is a strain-hardened polymer as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for modifying mechanical properties of Coates ‘061’s polymers because Coates ‘774 teaches that pulling pure ziPP and PE in tension at room temperature is beneficial for their displaying ductility and strain hardening [00130], wherein the ziPP is semicrystalline isotactic polypropylene, the PE is semicrystalline polyethylene, and they are present in a semicrystalline multiblock copolymer [0013], wherein the semicrystalline multiblock copolymer has a molecular weight of at least 40 kg/mol [0055], and because Coates ‘061 teaches that the polymers comprising one or more isotactic polyether groups [0010], wherein the polymers are isotactic poly(propylene oxide) [0034, 0035], wherein the Mn of the polymer is from 500 to 500,000 g/mol [0010], wherein the polymers are semicrystalline [0012], which means that Coates ‘061’s polymers and Coates ‘774’s copolymer are both a polymer comprising a plurality of isotactic units and one or more crystalline domains, wherein the molecular weight (Mn) of the polymer is optionally at least 40,000 g/mol.
The Office recognizes that all of the claimed physical properties are not positively taught by Coates ‘061, namely wherein the polymer exhibits an initial engineering yield stress of 15 MPa or greater. However, Coates ‘061 in view of Coates ‘774 renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the strain-hardened polymer as explained above. Furthermore, the instant application recites that without intending to be bound by any particular theory, as the polymer is strain-hardened, crystallinity is increased and an increase in crystallinity may be associated with an increase in initial engineering yield stress [0009, 0087], that the strain-hardened polymer may have a desirable engineering yield stress [0087], that the strain-hardened polymer has an increased initial engineering yield stress relative to native polymers (e.g., polypropylene oxide that has not been strain-hardened) [0087], and that the initial engineering yield stress may be 15-90 MPa [0088]. Therefore, the claimed physical properties would naturally arise from the strain-hardened polymer that is rendered obvious by Coates ‘061 in view of Coates ‘774. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (MPEP 2112.01(I)). If the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (MPEP 2112.01(II)). If it is the applicant’s position that this would not be the case: (1) evidence would need to be presented to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, amounts, process steps, and process conditions.
Regarding claim 2, Coates ‘061 teaches that the polymers comprise one or more isotactic polyether groups [0010], and that the mm-triad content of the isotactic polyether group is less than or equal to 94% [0010, 0043, 0049], which reads on wherein the strain-hardened polymer has an [mm] of less than or equal to 94%.
Coates ‘061 does not teach a specific embodiment wherein the strain-hardened polymer has an [mm] of 75%. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select the mm-triad content of Coates ‘061’s polymers comprising one or more isotactic polyether groups to be 75%, which would read on wherein the strain-hardened polymer has an [mm] of 75% as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for providing an mm-triad content that is suitable for Coates ‘061’s polymers comprising one or more isotactic polyether groups because Coates ‘061 teaches that the polymers comprise one or more isotactic polyether groups [0010], and that the mm-triad content of the isotactic polyether group is less than or equal to 94% [0010, 0043, 0049], or 80% to 25.1% [0049], which encompasses 75%.
Regarding claim 3, Coates ‘061 teaches that the polymers comprise one or more isotactic polyether groups [0010], and that the mm-triad content of the isotactic polyether group is less than or equal to 94% [0010, 0043, 0049], which reads on wherein the strain-hardened polymer has an [mm] of less than or equal to 94%.
Coates ‘061 does not teach a specific embodiment wherein the strain-hardened polymer has an [mm] of 90%. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select the mm-triad content of Coates ‘061’s polymers comprising one or more isotactic polyether groups to be 90%, which would read on wherein the strain-hardened polymer has an [mm] of 90% as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for providing an mm-triad content that is suitable for Coates ‘061’s polymers comprising one or more isotactic polyether groups because Coates ‘061 teaches that the polymers comprise one or more isotactic polyether groups [0010], and that the mm-triad content of the isotactic polyether group is less than or equal to 94% [0010, 0043, 0049], less than or equal to 90% [0049], or 90% to 25.1% [0049], which encompasses 90%.
Regarding claim 4, the Office recognizes that all of the claimed physical properties are not positively taught by Coates ‘061, namely wherein the strain-hardened polymer has an enthalpy of fusion of 40 to 80 J/g. However, Coates ‘061 in view of Coates ‘774 renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the strain-hardened polymer of claim 1 as explained above. Furthermore, the instant application recites that without intending to be bound by any particular theory, as the polymer is strain-hardened, crystallinity is increased and an increase in crystallinity may be associated with an increase in enthalpy of fusion [0009, 0087], that the strain-hardened polymer may have a desirable enthalpy of fusion [0092], that for example, the strain-hardened polymer has an increased enthalpy of fusion relative to native polymers (e.g., polypropylene oxide that has not been strain-hardened) [0092], that for example, polypropylene oxide that has not been strain-hardened has an enthalpy of fusion of 38 J/g [0092], that a strain-hardened polymer of the present disclosure may have a 10% or more, a 20% or more, 30% or more, 40% or more, 50% or more, 60% or more, 70% or more, 80% or more, 90% or more, or 100% or more increase in enthalpy of fusion relative to native polymers (e.g., polypropylene oxide that has not been strain-hardened) [0092], and that in various examples, the enthalpy of fusion is 40-80 J/g [0092]. As explained above for claim 1, before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to pull in tension at room temperature Coates ‘061’s polymers comprising one or more isotactic polyether groups, such that Coates ‘061’s polymers display strain hardening, as suggested by Coates ‘774. Therefore, the claimed physical properties would naturally arise from the strain-hardened polymer that is rendered obvious by Coates ‘061 in view of Coates ‘774. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (MPEP 2112.01(I)). If the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (MPEP 2112.01(II)). If it is the applicant’s position that this would not be the case: (1) evidence would need to be presented to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, amounts, process steps, and process conditions.
Regarding claims 5-6, Coates ‘061 teaches that the polymers comprise one or more isotactic polyether groups [0010], wherein the polymers are iPPO-aPPO-iPPO stereoblock copolymers, aPPO is atactic PPO [0100], iPPO is isotactic PPO [0006], and PPO is poly(propylene oxide) [0003], which reads on wherein the strain-hardened polymer is a copolymer as claimed, wherein the copolymer comprises at least two stereoblocks as claimed.
Regarding claim 7, Coates ‘061 teaches that the polymers comprise one or more isotactic polyether groups [0010], wherein the polymers are iPPO-aPPO-iPPO stereoblock copolymers, aPPO is atactic PPO [0100], iPPO is isotactic PPO [0006], and PPO is poly(propylene oxide) [0003], wherein optionally a polyurethane comprises the polymer, wherein the polyurethane is formed by a polyurethane polymerization, wherein the terminal -OH group of the isotactic polyether groups [0045] of the polymers comprising one or more isotactic polyether groups [0010], which optionally reads on wherein the copolymer comprises one or more polyurethane segments and one or more stereoblocks, wherein each stereoblock comprises a plurality of isotactic polypropylene oxide units as claimed.
Coates ‘061 does not teach a specific embodiment wherein the copolymer comprises one or more polyurethane segments and one or more stereoblocks, wherein each stereoblock comprises a plurality of isotactic polypropylene oxide units. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use a polyurethane comprising Coates ‘061’s iPPO-aPPO-iPPO stereoblock copolymers, wherein aPPO is atactic PPO, iPPO is isotactic PPO, and PPO is poly(propylene oxide), as suggested by Coates ‘061, which would read on wherein the copolymer comprises one or more polyurethane segments and one or more stereoblocks, wherein each stereoblock comprises a plurality of isotactic polypropylene oxide units as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for producing a polyurethane comprising Coates ‘061’s iPPO-aPPO-iPPO stereoblock copolymers, which would have been desirable for Coates ‘061’s iPPO-aPPO-iPPO stereoblock copolymers because Coates ‘061 teaches that the polymers comprise one or more isotactic polyether groups [0010], wherein the polymers are iPPO-aPPO-iPPO stereoblock copolymers, aPPO is atactic PPO [0100], iPPO is isotactic PPO [0006], and PPO is poly(propylene oxide) [0003], that optionally a polyurethane comprises the polymer, that the polyurethane is formed by a polyurethane polymerization, that the terminal -OH group of the isotactic polyether groups [0045] of the polymers comprising one or more isotactic polyether groups [0010], that α,ω-hydroxy telechelic poly(propylene oxide) (PPO) is widely used industrially as a midsegment in polyurethane synthesis [0003], and that polyurethanes are a class of polymers with an estimated production of 17 billion pounds in 2010, which is about 5% of worldwide polymer production [0004].
Regarding claim 9, Coates ‘061 teaches that the Mn of the polymer is from 500 to 500,000 g/mol [0010], which reads on wherein the strained-hardened polymer has a molecular weight (Mn) of 500 to 500,000 g/mol.
Coates ‘061 does not teach with sufficient specificity wherein the strained-hardened polymer has a molecular weight (Mn) of at least 100,000 g/mol. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select the Mn of Coates ‘061’s polymers to be within 100,000 to 250,000 g/mol, which would read on wherein the strained-hardened polymer has a molecular weight (Mn) of 100,000 to 250,000 g/mol as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for providing a Mn that is suitable for Coates ‘061’s polymer because Coates ‘061 teaches that the Mn of the polymer is from 500 to 500,000 g/mol [0010], or that the Mn of the polymer is in the range of 50,000 to 250,000 g/mol [0052], which encompasses 100,000 to 250,000 g/mol.
Regarding claim 10, Coates ‘061 teaches that the polymers comprise one or more isotactic polyether groups [0010], wherein the polymers are isotactic poly(propylene oxide) [0034, 0035], wherein the isotactic polyether group comprises at least 2 stereoregular blocks having the following structure: 
    PNG
    media_image1.png
    162
    234
    media_image1.png
    Greyscale
 and/or 
    PNG
    media_image2.png
    159
    232
    media_image2.png
    Greyscale
 and/or 
    PNG
    media_image3.png
    183
    438
    media_image3.png
    Greyscale
 where R1 is C1 aliphatic group, R4 is H or C1 to C20 aliphatic group, 
    PNG
    media_image4.png
    159
    232
    media_image4.png
    Greyscale
, or 
    PNG
    media_image5.png
    159
    235
    media_image5.png
    Greyscale
, R2 is H, R3 is H, n is independently at teach occurrence in the polyether group 5 to 500, x and y are independently at teach occurrence in the polyether group 5 to 500, and z is greater than or equal to 1 [0048], wherein the polymers are isotactic poly(propylene oxide) [0034, 0035], which reads on wherein the strain-hardened polymer comprises wherein each n is independently 5 to 500 and m is 1 to 1000 as claimed.
Regarding claim 11, Coates ‘061 teaches that the polymers comprise one or more isotactic polyether groups [0010], wherein the polymers comprise the following structure: 
    PNG
    media_image6.png
    25
    110
    media_image6.png
    Greyscale
, where CSG is a chain shuttling group, PE is an isotactic polyether group [0010, 0043], and i is the number of polyether groups [0010] and is 1 to 10 [0043], wherein the isotactic polyether group comprises at least 2 stereoregular blocks having the following structure: 
    PNG
    media_image1.png
    162
    234
    media_image1.png
    Greyscale
 and/or 
    PNG
    media_image2.png
    159
    232
    media_image2.png
    Greyscale
 and/or 
    PNG
    media_image3.png
    183
    438
    media_image3.png
    Greyscale
 and/or 
    PNG
    media_image7.png
    126
    294
    media_image7.png
    Greyscale
 where R1 is C1 aliphatic group, R4 is H or C1 to C20 aliphatic group, 
    PNG
    media_image4.png
    159
    232
    media_image4.png
    Greyscale
, or 
    PNG
    media_image5.png
    159
    235
    media_image5.png
    Greyscale
, R2 is H, R3 is H, n is independently at teach occurrence in the polyether group 5 to 500, x and y are independently at teach occurrence in the polyether group 5 to 500, and z is greater than or equal to 1 [0048], wherein the polymers are isotactic poly(propylene oxide) [0034, 0035], which reads on wherein the strain-hardened polymer has the following structure: 
    PNG
    media_image8.png
    76
    495
    media_image8.png
    Greyscale
, wherein CSG is a chain shuttling group as claimed.
Regarding claim 12, Coates ‘061 teaches that the CSG groups are 
    PNG
    media_image9.png
    139
    385
    media_image9.png
    Greyscale
where A is O or S, R5 is a C1 to C20 carbon-containing group that is a C1 to C20 aliphatic group, C1 to C20 heteroaliphatic group, C3 to C12 carbocyclic group, a C5 to C20 aliphatic carbocyclic group, C3 to C12 heterocyclic group, or a C5 to C20 aliphatic heterocyclic group [0045], which reads on wherein the chain shuttling group has the following structure: 
    PNG
    media_image10.png
    55
    374
    media_image10.png
    Greyscale
, wherein A is O or S, R4 is a C1 to C20 carbon-containing group chosen from a C1 to C20 aliphatic group, C1 to C20 heteroaliphatic group, C3 to C12 carbocyclic group, a C5 to C20 aliphatic carbocyclic group, C3 to C12 heterocyclic group, and a C5 to C20 aliphatic heterocyclic group as claimed.
Regarding claim 13, Coates ‘061 teaches that the polymers comprise one or more isotactic polyether groups [0010], wherein the polymers comprise the following structure: 
    PNG
    media_image6.png
    25
    110
    media_image6.png
    Greyscale
, where CSG is a chain shuttling group, PE is an isotactic polyether group [0010, 0043], and i is the number of polyether groups [0010] and is 1 to 10 [0043], wherein the isotactic polyether group comprises at least 2 stereoregular blocks having the following structure: 
    PNG
    media_image1.png
    162
    234
    media_image1.png
    Greyscale
 and/or 
    PNG
    media_image2.png
    159
    232
    media_image2.png
    Greyscale
 and/or 
    PNG
    media_image3.png
    183
    438
    media_image3.png
    Greyscale
 and/or 
    PNG
    media_image7.png
    126
    294
    media_image7.png
    Greyscale
 where R1 is C1 aliphatic group, R4 is H, R2 is H, R3 is H, n is independently at teach occurrence in the polyether group 5 to 500, x and y are independently at teach occurrence in the polyether group 5 to 500, and z is greater than or equal to 1 [0048], wherein the CSG is derived from a chain shuttling agent (CSA) [0046], wherein the CSA is a diol [0083] that is 
    PNG
    media_image11.png
    31
    210
    media_image11.png
    Greyscale
 [0084], wherein the polymers are isotactic poly(propylene oxide) [0034, 0035], which reads on wherein the strain-hardened polymer has the following structure: 
    PNG
    media_image12.png
    216
    408
    media_image12.png
    Greyscale
 as claimed.
Regarding claims 14-15, the Office recognizes that all of the claimed physical properties are not positively taught by Coates ‘061, namely wherein the strain-hardened polymer has an elastic modulus of 15 MPa or greater, wherein the elastic modulus is less than or equal to 350 MPa. However, Coates ‘061 in view of Coates ‘774 renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the strain-hardened polymer of claim 1 as explained above. Furthermore, the instant application recites that the strain-hardened polymer may have a desirable elastic modulus [0089], and that the elastic modulus is at least 15 MPa and less than 350 MPa [0089]. Therefore, the claimed physical properties would naturally arise from the strain-hardened polymer that is rendered obvious by Coates ‘061 in view of Coates ‘774. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (MPEP 2112.01(I)). If the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (MPEP 2112.01(II)). If it is the applicant’s position that this would not be the case: (1) evidence would need to be presented to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, amounts, process steps, and process conditions.
Regarding claim 16, the Office recognizes that all of the claimed physical properties are not positively taught by Coates ‘061, namely the strain-hardened polymer has an initial engineering yield stress of 15 to 90 MPa. However, Coates ‘061 in view of Coates ‘774 renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the strain-hardened polymer of claim 1 as explained above. Furthermore, the instant application recites that without intending to be bound by any particular theory, as the polymer is strain-hardened, crystallinity is increased and an increase in crystallinity may be associated with an increase in initial engineering yield stress [0009, 0087], that the strain-hardened polymer may have a desirable engineering yield stress [0087], that the strain-hardened polymer has an increased initial engineering yield stress relative to native polymers (e.g., polypropylene oxide that has not been strain-hardened) [0087], and that the initial engineering yield stress may be 15-90 MPa [0088]. Therefore, the claimed physical properties would naturally arise from the strain-hardened polymer that is rendered obvious by Coates ‘061 in view of Coates ‘774. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (MPEP 2112.01(I)). If the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (MPEP 2112.01(II)). If it is the applicant’s position that this would not be the case: (1) evidence would need to be presented to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, amounts, process steps, and process conditions.
Regarding claim 17, the Office recognizes that all of the claimed physical properties are not positively taught by Coates ‘061, namely wherein the polymer exhibits an initial engineering yield stress of 15 MPa or greater. However, Coates ‘061 in view of Coates ‘774 renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the strain-hardened polymer of claim 1 as explained above. Furthermore, the instant application recites that the strain-hardened polymer may have a desirable ultimate tensile strength [0090], and that the ultimate tensile strength is 30-75 MPa [0090]. Therefore, the claimed physical properties would naturally arise from the strain-hardened polymer that is rendered obvious by Coates ‘061 in view of Coates ‘774. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (MPEP 2112.01(I)). If the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (MPEP 2112.01(II)). If it is the applicant’s position that this would not be the case: (1) evidence would need to be presented to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, amounts, process steps, and process conditions.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732. The examiner can normally be reached Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID T KARST/Primary Examiner, Art Unit 1767